DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on has 04/25/2022 been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0061883 to Lee et al. (hereinafter Lee) in view of Choi et al. (US 2017/0193876, hereinafter Choi) and Koide (US 2005/0036080).
With respect to Claims 1 and 2, Lee discloses a display device (Lee, Figs. 1, 8-11, ¶0003, ¶0005-¶0006, ¶0028-¶0042, ¶0060-¶0116) comprising:
       a substrate (110) (Lee, Figs. 1, 8-11, ¶0045, ¶0119);  5
       a semiconductor layer (130) (Lee, Figs. 1, 8-11, ¶0045, ¶0067, ¶0119) disposed on the substrate (110);
       a first transistor (e.g., driving transistor T1) (Lee, Figs. 1, 8-10, ¶0029-¶0034, ¶0047, ¶0065, ¶0067, ¶0069, ¶0119) including a first gate electrode (e.g., 155a) (Lee, Figs. 9-10, ¶0070) disposed on the semiconductor layer (130) and the semiconductor layer (130);
       a light-emitting diode (OLED) (Lee, Figs. 9-10, ¶0066, ¶0034) electrically connected with the first transistor (e.g., the drain electrode of the driving transistor T1 is connected to the anode of the OLED); and
       wherein the semiconductor layer (130) (Lee, Figs. 9-10, ¶0070, ¶0068) includes a first electrode (e.g., a driving source electrode 136a), a second electrode (e.g., a driving drain electrode 137a), and a channel (e.g., driving channel 131a) disposed between the first electrode (136a) and the second electrode (137a),
       the channel (131a) includes an impurity (e.g., channel-doped with an N-type or P-type impurity) (Lee, Figs. 9-10, ¶0068).
Further, Lee does not specifically disclose (1) a first layer disposed between the substrate and the semiconductor layer, 10the first layer overlaps the first electrode, the second electrode, and the channel of the semiconductor layer (as claimed in claim 1); wherein the first layer is connected to one of the first electrode and the second electrode (as claimed in claim 2); (2) and wherein the semiconductor layer is formed by irradiating an excimer laser (as claimed in claim 1).
Regarding (1), Choi teaches a display device (Choi, Figs. 4-6, ¶0003, ¶0009-¶0018, ¶0048-¶0105) comprising a thin film transistor (e.g., DT/ST/SET) formed on a substrate (111) (Choi, Figs. 4-6, ¶0070, ¶0082) and a light shielding layer (e.g., BL1/LS) between the substrate (111) and the semiconductor layer (e.g., DT_ACT, ST_ACT, SET_ACT) (Choi, Figs. 4-6, ¶0084) including a channel layer, a first electrode and a second electrode doped with impurities, wherein the light shielding layer (e.g., BL1/LS) (Choi, Figs. 4-6, ¶0082) overlaps the first electrode, the second electrode, and the channel of the semiconductor layer (e.g., DT_ACT, ST_ACT, SET_ACT); the light shielding layer (BL1/LS) is configured to protect the semiconductor layer by preventing the light from being incident on to the semiconductor layer (e.g., DT_ACT, ST_ACT, SET_ACT); the light shielding layer (BL1/LS) (Choi, Figs. 4-6, ¶0090) connects the power line (EVL) to the drain electrode of the driving transistor (DT) 10.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display device of Lee by forming a light shielding layer on a substrate including a plurality of light shielding patterns and bridge lines connected to the drain electrode as taught by Choi to have a first layer disposed between the substrate and the semiconductor layer, 10the first layer overlaps the first electrode, the second electrode, and the channel of the semiconductor layer (as claimed in claim 1); wherein the first layer is connected to one of the first electrode and the second electrode (as claimed in claim 2) in order to protect the active layer from the light being incident on the semiconductor layer to improve performance of the thin film transistor; and to obtain a display device with increased aperture ratio and improved display quality (Choi, ¶0003, ¶0008-¶0010, ¶0082-¶0084).
Regarding limitation “the semiconductor layer is formed by irradiating an excimer laser”, it is noted that the above language is directed towards the process of making the semiconductor layer.  It is well settled that "product-by-process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language "wherein the semiconductor layer is formed by irradiating an excimer laser” only requires a structure, the semiconductor layer, which does not distinguish the invention from the combination Lee/Choi that teaches the structure as claimed.
Nevertheless, regarding (2), Koide teaches forming a display device comprising a plurality of thin film transistors (TFTs) (Koide, Figs. 1-2, 3A-3D, ¶0002, ¶0007-¶0016, ¶0025, ¶0040-¶0073) having high performance and high reliability, wherein at least one TFT (300) includes a semiconductor channel layer (42) (Koide, Figs. 1-2, 3A-3D, ¶0040, ¶0059-¶0060) made of polycrystalline silicon; the semiconductor channel layer (42) is formed by forming an amorphous silicon layer, implanting impurities into the amorphous silicon layer, and crystallizing into the amorphous silicon layer by application of excimer laser.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display device of Lee by forming at least one TFT includes a semiconductor layer made of polycrystalline silicon having impurities as taught by Koide to have the display device, wherein the semiconductor layer is formed by irradiating an excimer laser in order to provide improved high precision display device having a thin film transistor with high performance and high reliability (Koide, ¶0007-¶0011, ¶0021, ¶0025, ¶0051-¶0052, ¶0059).
Regarding claim 3, Lee on view of Choi and Koide discloses the display device of claim 1. Further, Lee discloses the display device, further comprising: an insulating layer (e.g. 160) (Lee, Figs. 9-10, ¶0103) disposed on the first transistor (e.g., T1); and a data connecting member (e.g., driving connecting member 174) disposed on the insulating layer (160), but does not specifically disclose that the first electrode and the first layer are connected with each other by the data connecting member.
However, Choi teaches a display device (Choi, Figs. 4-6, ¶0003, ¶0009-¶0018, ¶0048-¶0105) comprising a thin film transistor (e.g., DT/ST/SET) formed on a substrate (111) (Choi, Figs. 4-6, ¶0070, ¶0082) and a light shielding layer (e.g., BL1/LS) between the substrate (111) and the semiconductor layer (e.g., DT_ACT, ST_ACT, SET_ACT) (Choi, Figs. 4-6, ¶0084) including a channel layer, a first electrode and a second electrode doped with impurities, wherein an insulating layer (GI) (Choi, Figs. 4-6, ¶0087, ¶0088) is disposed on the gate electrode of the first transistor (e.g., driving transistor DT), the data connecting member (e.g., metal pattern between contact holes C2 and C_ACT) (Choi, Figs. 4-6, ¶0089, ¶0090) is disposed on the insulating layer (GI), and the light shielding layer (e.g., BL1/LS) (Choi, Figs. 4-6, ¶0090) connects the power line (EVL) to the drain electrode of the driving transistor (DT) by the data connecting member 10.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the display device of Lee/Choi/Koide by forming a light shielding layer on a substrate including a plurality of light shielding patterns and bridge lines connected to the drain electrode as taught by Choi to have the display device, wherein the first electrode and the first layer are connected with each other by the data connecting member in order to protect the active layer from the light being incident on the semiconductor layer to improve performance of the thin film transistor; and to obtain a display device with increased aperture ratio and improved display quality (Choi, ¶0003, ¶0008-¶0010, ¶0082-¶0084).
Regarding claim 5, Lee on view of Choi and Koide discloses the display device of claim 1. Further, Lee does not specifically disclose the display device, wherein the first layer includes one of a metal having a conductive characteristic and a semiconductor material having a conductive characteristic that is similar to that of a metal. However, Choi teaches forming the first layer (e.g., the shielding metal layer BL1/LS) (Choi, Figs. 4-6, ¶0082) comprised of an opaque metal material.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the display device of Lee/Choi/Koide by forming a metal layer on a substrate as taught by Choi to have the first layer that includes a metal having a conductive characteristic in order to protect the active layer from the light being incident on the semiconductor layer to improve performance of the thin film transistor (Choi, ¶0003, ¶0008-¶0010, ¶0082-¶0084).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0061883 to Lee in view of Choi (US 2017/0193876) and Koide (US 2005/0036080) as applied to claim 1, and further in view of Sun et al. (US 2016/0141425, hereinafter Sun).
Regarding claim 4, Lee on view of Choi and Koide discloses the display device of claim 1. Further, Lee discloses the display device, wherein the impurity includes one of an N-type or P-type impurity (e.g., channel-doped with an N-type or P-type impurity), but does not specifically disclose that the impurity includes one of boron, aluminum, indium, and gallium. However, Sun teaches active layer (5) (Sun, Fig. 1, ¶0038) including phosphor or boron for the N-type thin film transistor or P-type thin film transistor.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the display device of Lee/Choi/Koide by forming the channel doped appropriately with P-type impurity such as boron as taught by Sun to have the impurity that includes boron in order to provide improved thin film transistor with improved performance and reliability of the device (Sun, ¶0006, ¶0007, ¶0035, ¶0038).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0061883 to Lee in view of Choi (US 2017/0193876) and Koide (US 2005/0036080) as applied to claim 1, and further in view of Takemura (US Patent No. 6,815,772).
Regarding claims 7 and 8, Lee on view of Choi and Koide discloses the display device of claim 1. Further, Lee does not specifically disclose that the channel includes a depletion region and a carrier transport region, and the depletion region is disposed at a lower end of the channel, and the carrier transport region is disposed at an upper end of the channel (as claimed in claim 7); wherein cross-sections of the depletion region and the carrier transport region have shapes that are inclined with reference to the substrate (as claimed in claim 8).
However, Takemura teaches forming a thin film transistor (Takemura, Figs. 2A-2B, 3D, 6D, Col. 1, lines 15-21; Col. 3, lines 23-35; Col. 5, lines 36-50; Col. 6, lines 37-63; Col. 7, lines 9-30; Col. 9, lines 6-43) having an additional backside gate electrode formed between the substrate and the active layer to reduce the leak current by keeping the bottom side electrode at the source potential so that part of the electric force lines are curved toward the bottom side electrode, and since the electric force lines are not generated over all the region between the source to the drain, the leak current is substantially reduced; specifically, the potentials of the source electrode and the drain electrode are not symmetric (Takemura, Figs. 3D, 6D, Col. 6, lines 37-63; Col. 7, lines 9-11), and with the drain potential Vd greater than the source potential Vs, and the gate potential Vg greater than the source potential Vs, the inversion layer (interpreted as the carrier transport region) is formed on the gate electrode side at the upper side of the channel;  and the depletion region is formed at the bottom electrode side at the lower region of the channel so that cross-sections of the depletion region and the inversion layer (interpreted as the carrier transport region) have shapes that are inclined with reference to the substrate.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the display device of Lee/Choi/Koide by forming bottom gate electrode between the substrate and the active layer and keeping the bottom side electrode at the source potential as taught by Takemura, wherein the potentials of the source electrode and the drain electrode are not symmetric (e.g., with the drain potential Vd greater than the source potential Vs) to have the channel that includes a depletion region and a carrier transport region, and the depletion region is disposed at a lower end of the channel, and the carrier transport region is disposed at an upper end of the channel (as claimed in claim 7); wherein cross-sections of the depletion region and the carrier transport region have shapes that are inclined with reference to the substrate (as claimed in claim 8) in order to reduce the leak current, and thus to produce the thin film transistors having excellent characteristics (Takemura, Col. 1, lines 15-21; Col. 3, lines 23-35; Col. 9, lines 41-43; Col. 11, lines 43-54).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0061883 to Lee in view of Choi (US 2017/0193876).
With respect to Claim 21, Lee discloses a display device (Lee, Figs. 1, 8-11, ¶0003, ¶0005-¶0006, ¶0028-¶0042, ¶0060-¶0116) comprising:
       a substrate (110) (Lee, Figs. 1, 8-11, ¶0045, ¶0119);  5
       a semiconductor layer (130) (Lee, Figs. 1, 8-11, ¶0045, ¶0067, ¶0119) disposed on the substrate (110);
       a first transistor (e.g., driving transistor T1) (Lee, Figs. 1, 8-10, ¶0029-¶0034, ¶0047, ¶0065, ¶0067, ¶0069, ¶0119) including a first gate electrode (e.g., 155a) (Lee, Figs. 9-10, ¶0070) disposed on the semiconductor layer (130) and the semiconductor layer (130);
       a second transistor to a seventh transistor (e.g., T2-T7) (Lee, Figs. 1, 8-10, ¶0029-¶0040, ¶0042) electrically connected to the first transistor (T1); 
       a light-emitting diode (OLED) (Lee, Figs. 9-10, ¶0066, ¶0034) electrically connected with the first transistor (e.g., the drain electrode of the driving transistor T1 is connected to the anode of the OLED); and
       wherein the semiconductor layer (130) (Lee, Figs. 9-10, ¶0070, ¶0068) includes a first electrode (e.g., a driving source electrode 136a), a second electrode (e.g., a driving drain electrode 137a), and a channel (e.g., driving channel 131a) disposed between the first electrode (136a) and the second electrode (137a),
       the channel (131a) (Lee, Figs. 9-10, ¶0068) includes an impurity (e.g., channel-doped with an N-type or P-type impurity).
Further, Lee does not specifically disclose a first layer disposed between the substrate and the semiconductor layer, 10the first layer overlaps the first electrode, the second electrode, and the channel of the semiconductor layer, and the first layer overlaps the first transistor and is spaced apart from the second transistor to the seventh transistor.
However, Choi teaches a display device (Choi, Figs. 4-6, ¶0003, ¶0009-¶0018, ¶0048-¶0105) comprising a thin film transistor (e.g., DT/ST/SET) formed on a substrate (111) (Choi, Figs. 4-6, ¶0070, ¶0082) and a light shielding layer (e.g., BL1/LS) between the substrate (111) and the semiconductor layer (e.g., DT_ACT, ST_ACT, SET_ACT) (Choi, Figs. 4-6, ¶0084) including a channel layer, a first electrode and a second electrode doped with impurities, wherein the light shielding layer (e.g., LS) (Choi, Figs. 4-6, ¶0082) overlaps the first electrode, the second electrode, and the channel of the semiconductor layer (e.g., DT_ACT, ST_ACT, SET_ACT); the light shielding layer (LS) is configured to protect the semiconductor layer by preventing the light from being incident on to the semiconductor layer (e.g., DT_ACT, ST_ACT, SET_ACT); and a plurality of the light shielding layers (LS) (Choi, Figs. 4-6, ¶0090) are formed to overlap respectively the active layers of the plurality of transistors (DT, ST, and SET) such that the light shielding pattern (LS) overlaps the first transistor (DT) and is spaced apart from the second transistor (ST) and the third transistor (SET) 10.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display device of Lee by forming a light shielding layer on a substrate including a plurality of light shielding patterns overlapping a plurality of the active layers of the plurality of transistors as taught by Choi, wherein the plurality of transistors includes second to seven transistors of Lee to have a first layer disposed between the substrate and the semiconductor layer, 10the first layer overlaps the first electrode, the second electrode, and the channel of the semiconductor layer, and the first layer overlaps the first transistor and is spaced apart from the second transistor to the seventh transistor in order to protect the active layer from the light being incident on the semiconductor layer to improve performance of the thin film transistor; and to obtain a display device with increased aperture ratio and improved display quality (Choi, ¶0003, ¶0008-¶0010, ¶0082-¶0084).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0061883 to Lee in view of Choi (US 2017/0193876) as applied to claim 21, and further in view of Koide (US 2005/0036080).
Regarding claim 22, Lee on view of Choi discloses the display device of claim 21. Further, Lee discloses the semiconductor layer having an impurity, but does not specifically disclose that the semiconductor layer is formed by (a) an impurity doping process performed on an amorphous silicon layer a-Si, and (b) a crystallization process performed on the amorphous silicon layer a-Si doped with impurities using the excimer laser.
Regarding limitation “the semiconductor layer is formed by (a) an impurity doping process performed on an amorphous silicon layer a-Si, and (b) a crystallization process performed on the amorphous silicon layer a-Si doped with impurities using the excimer laser”, it is noted that the above language is directed towards the process of making the semiconductor layer including an impurity.   It is well settled that "product-by-process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language "wherein the semiconductor layer is formed by irradiating an excimer laser” only requires a structure, the semiconductor layer including an impurity, which does not distinguish the invention from the combination Lee/Choi that teaches the structure as claimed.
Nevertheless, Koide teaches forming a display device comprising a plurality of thin film transistors (TFTs) (Koide, Figs. 1-2, 3A-3D, ¶0002, ¶0007-¶0016, ¶0024-¶0025, ¶0040-¶0073) having high performance and high reliability, wherein at least one TFT (300) includes a semiconductor channel layer (42) (Koide, Figs. 1-2, 3A-3D, ¶0040, ¶0059-¶0060) made of polycrystalline silicon; the semiconductor layer (42) is formed by (a) an impurity doping process (Koide, Figs. 1-2, 3A-3D, ¶0059, ¶0058) performed on an amorphous silicon layer a-Si, and crystallizing into the amorphous silicon layer by application of excimer laser.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display device of Lee/Choi by forming at least one TFT including a semiconductor layer made of polycrystalline silicon having impurities as taught by Koide to have the display device, wherein the semiconductor layer is formed by (a) an impurity doping process performed on an amorphous silicon layer a-Si, and (b) a crystallization process performed on the amorphous silicon layer a-Si doped with impurities using the excimer laser in order to provide improved high precision display device having a thin film transistor with high performance and high reliability (Koide, ¶0007-¶0011, ¶0021, ¶0025, ¶0051-¶0052, ¶0059).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-8, 21, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891